internal_revenue_service number release date index number ------------------- ------ ------------------------------------- ------------------------ ------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ----------------- telephone number --------------------- refer reply to cc fip b01 plr-118810-18 date december legend taxpayer partnership de1 de2 state a state b county ------------------------------------- ----------------------- ----------------------------------------- -------------------------------- -------------------------------------------- ------------- ------------- --------------------------- site ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------ date month a month b ---------------------- ------------ ------ plr-118810-18 year a year b structure facility a b c dear ---------------- ------- ------- --------------------------------------- --------------------------------------- --------- -------------- -------------- this letter is in reply to a letter dated date in which taxpayer requests a ruling that pursuant to sec_856 taxpayer’s income attributable to the receipt or accrual of the county payment as defined below is considered qualifying_income for purposes of sec_856 and facts taxpayer is a domestic_corporation that elected to be taxed as a real_estate_investment_trust reit under sec_856 through on date taxpayer owns a percent of the interests in partnership a state a limited_partnership treated as a partnership for u s federal_income_tax purposes the remainder of partnership is owned by unrelated third parties partnership owns of de1 de1 owns of de2 de1 and de2 are disregarded as entities separate from partnership for federal_income_tax purposes de2 owns site the county as part of its economic development plan wished to facilitate the construction of facility and structure a building existed on site it was determined that the most expeditious means for developing this project was for de2 to demolish the existing_building and construct a multi-use office retail and residential development on site the property taxpayer represents that upon completion the property will qualify as real_property as defined in sec_1_856-10 and that taxpayer will lease the property to third party tenants for the purpose of generating qualifying rents_from_real_property under sec_856 and the property will also include structure which will be a part of the property’s foundation which de2 will design and build de2 has granted a permanent easement to county for structure and an easement to facilitate connecting structure to other assets that qualify as real_property under sec_1_856-10 and as real_estate_assets under sec_856 de2 will also construct the shell of facility on site and pay plr-118810-18 for the construction of at least one elevator and stairs and an escalator if possible for facility de2 will own and maintain facility’s shell which will also be part of property’s foundation de2 will not own or maintain the improvements within facility or provide services to county with respect to the easements a financial analysis submitted by taxpayer in connection with this ruling_request indicates that the proposed project will result in increased economic activity and tax revenue for the county and state b to encourage the redevelopment of site to include facility and structure county considered incentives to the owner of site including an increase in zoning capacity the building on site had several tenants with leases that had to be bought out in order to proceed with the development a study conducted by a real_estate consulting firm for county determined that taking into account the cost of buying out existing tenants increasing the zoning capacity would likely be insufficient to induce the owner of site to demolish the current building and develop the property the study estimated the value of additional inducements that may be needed in month a of year a county council passed a resolution with inducements to encourage the redevelopment of site in month b of year b de2 entered into an agreement with county the agreement to develop site under the agreement de2 will among other things i design and build structure develop site to support structure provide permanent easements to county for structure and cooperate with county in the event that county decides to connect structure to other infrastructure for which de2 will bear no expense and ii enter into an agreement with state b to construct the shell of facility provide access to facility and provide all easements to state b that are necessary to accommodate facility the agreement provides for an incentive payment by county of costs in excess of b dollars incurred by partnership to terminate leases of tenants of the existing_building that was at site the county payment the amount of the county payment will be limited to c dollars the county payment will be paid in part upon the completion of a construction milestone with the remainder to be paid upon the earlier of another construction milestone or a date specified in the agreement both of these payments are conditioned on taxpayer providing satisfactory evidence of the buyout costs conveyance of all required easements and evidence of required improvements to site taxpayer represents that the rental income that will be generated by the property will be qualifying_income for purposes of sec_856 and taxpayer further represents that substantially_all of the income generated by the property other than income arising from the county payment will be qualifying_income for purposes of sec_856 and plr-118810-18 law and analysis sec_856 provides that in order for a corporation to qualify as a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from certain enumerated sources which include dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property other than property in which the corporation is a dealer abatements and refunds of taxes on real_property income and gain derived from foreclosure_property and certain commitment_fees sec_856 provides that in order for a corporation to qualify as a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from certain enumerated sources which include rents_from_real_property interest on obligations secured_by real_property gain from the sale_or_other_disposition of real_property other than property in which the corporation is a dealer distributions on and gain from the sale of reit stock abatements and refunds of taxes on real_property income and gain derived from foreclosure_property certain commitment_fees and qualified_temporary_investment_income sec_1_856-3 provides that a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the assets and items of gross_income of the partnership retain their character in the hands of the partners for purposes of sec_856 sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part i whether any item_of_income or gain that does not otherwise qualify under sec_856 or may be considered as not constituting gross_income for purposes of sec_856 or or ii whether any item_of_income or gain that otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income that qualifies under sec_856 or the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business plr-118810-18 income attributable to the receipt or accrual of the county payment to the extent not attributable to the easements conveyed by de2 to county is not derived from any source listed in sec_856 or pursuant to sec_856 the secretary has the authority to determine that such income be considered as qualifying gross_income for purposes of those provisions on the basis of all of the facts and circumstances including taxpayer’s representations that the property will generate rents_from_real_property and that substantially_all of the income generated by the property will be qualifying_income for purposes of sec_856 and treating taxpayer’s income attributable to its receipt or accrual of its share of the portion of the county payment that is not attributable to the easements conveyed by de2 to county as qualifying_income does not interfere with or impede the objectives of congress in enacting sec_856 and conclusion we hereby rule that pursuant to sec_856 taxpayer’s income attributable to the receipt and accrual of its share of the county payment to the extent that it is not attributable to the easements conveyed by de2 to county is considered qualifying_income for purposes of sec_856 and c this ruling's application is limited to the facts representations code sections and regulations cited herein except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences related to the facts herein under any other provisions of the code specifically we do not rule whether taxpayer qualifies as a reit under part ii of subchapter_m of chapter of the code whether substantially_all income from the property is qualifying_income or whether any of the county payment is attributable to the easements conveyed by de2 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file we are sending a copy of this ruling letter to your authorized representatives plr-118810-18 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely steven harrison chief branch office of associate chief_counsel financial institutions products
